DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 11/22/2021.  
Claims 2-7, 9, 11-16, and 18-21 have been canceled.
Claim 38 has been added.
Claims 1, 8, 10, 17, and 22-38 are pending and have been examined.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/245991, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or : it is noted that the prior application does not support certain claimed features (e.g. limitations related to “a first plurality of destinations”, “default”, “data sources”, “particular memory location”, “tag”, etc.).  Accordingly, the associated claims are not entitled to the benefit of the prior application.
This application is filed as a divisional, but claims subject matter that does not appear to be independent and distinct from that claimed in the prior application 15/203670, filed 07/06/2016.  Since this application discloses and claims subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application, this application may more appropriately constitute a continuation or a continuation-in-part.  Attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
Claims 22, 30, and 38 are objected to because of the following informalities:  
As per claim 22, the semicolon in “tag;” (in line 4 of page 6 of the claims) should be replaced with a comma (this is because the newly added limitation is not a step, but a description of a feature of the step of “searching”).  This similarly applies to claim 30.
As per claim 38, the word “and” should be inserted after “source;” in the 4th to last line.
Appropriate correction is required.

Response to Arguments
With respect to the priority section, applicant cites paragraph 25.  However, paragraph 25 only describes linking an interface element to a table or database and linking an interface element to a database record to be updated.  It does not support certain claimed features (e.g. limitations related to “a first plurality of destinations”, “default”, “data sources”, “particular memory location”, “tag”, etc.).  
Previous objections to the claims have been withdrawn in view of amendments.
Previous rejections under 35 USC 112 have been withdrawn in view of remarks.  
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant argues in substance that Fujino is allegedly non-analogous art, that Fujino allegedly configures an image processing apparatus which is not an instance of an interface widget, and that modification of the references with Fujino allegedly would only allow a single destination for the entire layout.  However, examiner respectfully disagrees.  In response to applicant's argument that Fujino is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fujino is related to graphical user interfaces, i.e. the same field of endeavor.  Examiner does not state anywhere that an image processing apparatus is equivalent to an instance of an interface widget.  Whether or not Fujino configures an image processing apparatus is irrelevant to the a menu, i.e. an interface instance.  Therefore, Fujino is related to functionality associated with an interface instance (in this case, a menu), i.e. reasonably pertinent to the problem.  It is noted that the “instance of an interface widget” of the present application appears to refer to a drop-down menu(s).  While Fujino does not specifically describe a drop-down menu, a drop-down menu is merely a type of menu allowing for selection.  One of ordinary skill in the art would have recognized that drop down menus, such as that shown by Nelson, etc., would benefit from being modified to include the default selecting in a menu of Fujino.  Moreover, modifying the references would not change the principle of operation of the references (e.g. the drop-down menus would still be drop-down menus, only now allowing for default selections after modification).  It also appears unreasonable to conclude that a single destination (i.e. a single default selection) can only be allowed because multiple drop-down menus are taught by the references.  Fujino applies default selecting to such menus.  Even assuming arguendo, this does not prevent a user from selecting different destinations/values when interacting with the menus (note that the default is only selected when the user does not make a selection).  As such, applicant’s arguments are not persuasive.
With respect to claim 22, applicant argues in substance that Crim does not teach the newly amended features.  However, examiner respectfully disagrees.  Applicant argues that Crim allegedly only describes one file, but the “Attorneys” file is read on the tag.  The data sources associated with the “Attorneys” file include Name, Firm, etc., i.e. at least two or more records, tables or lists (e.g. in column 8 lines 31-49 and figure 5C 
With respect to claim 30, applicant argues that Battagin is allegedly non-analogous art.  However, examiner respectfully disagrees.  Applicant argues that Battagin is related to generating reports.  However, whether or not Battagin generates reports is irrelevant to the rejections; the rejections do not rely upon this feature.  In response to applicant's argument that Battagin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Battagin is related to data sources/destinations and tags (i.e. same field of endeavor/pertinent problem).  As such, applicant’s arguments are not persuasive.
Applicant also argues in substance that Battagin allegedly describes data sources, not destinations.   However, examiner respectfully disagrees.  Battagin teaches “update, insert” in relation to what Battagin calls a data source (e.g. in paragraphs 8, 10-11, 37, and 39).  Update and insert functions are standard database functions that one of ordinary skill in the art at the time would understand.  Updating or inserting data into a database (which Battagin calls a data source) would inherently mean that these sources are also destinations.  As is clear in the rejections, other references are relied upon to teach a form. 
	With respect to claim 33, applicant appears to make the same arguments as claim 1.  Therefore, attention is directed above with respect to claim 1.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 24-25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20160364398 A1) in view of Thomas et al. (US .
As per independent claim 1, Nelson teaches one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors (e.g. in paragraphs 22-23), cause: concurrently displaying, on a graphical user interface (GUI), at least a widget-selection section and a design section (e.g. in figure 6 items 605 and 600); displaying available interface widgets in the widget-selection section (e.g. in paragraph 27, “Widget region 605 contain predetermined web content widgets” and figure 6 item 605); displaying a template, in a first layout associated with a first set of dimensions, in the design section (e.g. in paragraph 26 and 43, “a first web content layout… layouts may be provided for serving based on…device size”); responsive at least to receiving a first user input dragging the first interface widget, of the available interface widgets, to a first location in the template in the first layout (e.g. in paragraph 27, “widgets (i.e. content items) that can be arranged within content region 600, such as via a drag-and-drop user interface”): displaying a first instance of the first interface widget at the first location in the template in the first layout (e.g. in paragraphs 27 and 42, “a widget from widget selection region 605 is dragged-and-dropped into one of content editing areas 800, 900 or 1000”, and figure 8-10); responsive to a fourth user request to display the template in a second layout associated with a second set of dimensions: displaying the template, in the second layout associated with the second set of dimensions, in the design section (e.g. in paragraph 27 and figures 8-10, “Desktop button 610 is selected, indicating that the desktop version of the web content is presently being viewed and edited within content region 600. Tablet button 615 enables a user to toggle to view and edit a tablet version of the current web content within content region 600, while Mobile button 620 can be selected to view and edit a mobile version of the current web content within content region 600”); rearranging, based on the second layout, a set of one or more instances of interface widgets displayed in the template in the first layout (e.g. in paragraphs 27-29, and figures 4A and 8-10 showing rearranging), wherein the set of instances of interface widgets comprises the first instance of the first interface widget and displaying the first instance of the first interface widget at a third location in the template in the second layout (e.g. in figures 4A and 8-10 showing widget instance locations), but does not specifically teach the elements (e.g. section and template) being associated with designing of a form, i.e. form-design (it is noted, however, that figures 8-10 appear to likely contain components of a form), responsive at least to receiving a third user input dragging the first interface widget, of the available interface widgets, to a second location in the form template in the first layout : displaying a second instance of the first interface widget at the second location in the form template in the first layout (it is noted, however, this is strongly suggested by Nelson, e.g. in paragraph 27, “predetermined web content widgets (i.e. content items) that can be arranged within content region 600, such as via a drag-and-drop user interface” and figures 8-10 showing multiple instances of a button widget, multiple instances of what appears likely to be a field widget, and multiple instances of “text content blocks”); and displaying a first plurality of destinations; responsive at least to receiving a second user input selecting a first destination of the first plurality of destinations: configuring the first instance of the first interface widget to store a first data submission at the selected first destination, wherein the first data submission is made through the first instance of the first interface widget; and displaying the first plurality of destinations; responsive at least to not receiving any user input selecting any destination of the first plurality of destinations: configuring the second instance of the first interface widget to store a second data submission at a default destination, wherein the second data submission is made through the second instance of the first interface widget.   However, Thomas teaches form-design for designing a particular form (e.g. in paragraphs 24-28 and 34-35, “receive input specifying a one-column layout, a two-column layout, or a layout having a user specified number of columns… layout can be configured to display one or more form objects… data fields in the list can be dragged and dropped in form area 404 of user interface 4”, and figures 4-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nelson to include the teachings of Thomas because one of ordinary skill in the art would have recognized the benefit of quickly and easily generating forms customized to different devices/layouts.  Quine teaches responsive at least to receiving another user input dragging a first interface widget, of available interface widgets, to a second  (e.g. in paragraphs 312-313, “additionally-instantiated compound widget 2304 illustrates an example of dragging and dropping the newly created first-class compound widget 2300 to create a second instance of the "Search Sports Scores" compound widget” and figure 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Quine because one of ordinary skill in the art would have recognized the benefit of allowing the user to easily create multiple widgets of the same type.  Liu teaches displaying a first plurality of destinations and responsive to receiving user input selecting a first destination of the first plurality of destinations: configuring a first instance of a first interface widget to store a first data submission at the selected first destination, wherein the first data submission is made through the first instance of the first interface widget (e.g. in paragraphs 3, 5-6, 22 and 24-27, “Forms are used to collect data… The data captured in forms format needs to be stored in a computer database… an interactive and convenient system that can enable faster mapping of forms to databases… Fields are extracted from the fixed electronic document format by using the GUI that is used to specify the fields to be extracted; and mapping is performed for the fields into the database schema by using a GUI, which is used to specify the mapping between the fields and the database schema… [user marks] different fields… To [fields] to a particular table, a drop down list of available tables…allows user to map a field…to any of the available tables… enables the user to map the fields…in the datasheet form 32 to multiple different tables [i.e. different destinations]” and in figures 3-4) and displaying the first plurality of destinations and configuring the second instance of the first interface widget to store a second data submission at a destination, wherein the second data submission is made through the second instance of the first interface widget (e.g. in paragraphs 3, 5-6, 22 and 24-27, “[user marks] different fields… To map the extracted [fields] to a particular table, a drop down list of available tables…allows user to map [a second] field…to any of the available tables… enables the user to map the fields…in the datasheet form 32 to multiple different tables [i.e. destinations]” and in figures 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Liu because one of ordinary skill in the art would have recognized the benefit of quickly and easily mapping forms to databases/tables for storing.  Fujino teaches responsive at least to not receiving any user input selecting any destination of a first plurality of destinations: configuring use of a default destination as a destination (e.g. in paragraph 61, “operation of the destination selection menu at step S-F6, one of the PCs as a default host apparatus may be selected beforehand as the transmission destination… In case the user does not explicitly select a host apparatus in the operation of ”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Fujino because one of ordinary skill in the art would have recognized the benefit of quickly and easily allowing a destination to be assigned.  
	Claim 10 is the system claim corresponding to media claim 1, and is rejected under the same reasons set forth, and the combination further teaches at least one device including a hardware processor (e.g. Nelson, in paragraph 22, “one or more microprocessors”).
As per claim 33, the rejection of claim 10 is incorporated and the combination further teaches receiving the first data submission through the first instance of the first interface widget, receiving the second data submission through the second instance of the second interface widget, storing the first data submission at the first destination, and storing the second data submission at the default destination (e.g. Liu, in paragraphs 3, 5-6, 22 and 24-27, “Forms are used to collect data… The data captured in forms format needs to be stored in a computer database… an interactive and convenient system that can enable faster mapping of forms to databases… Fields are extracted from the fixed electronic document format by using the GUI that is used to specify the fields to be extracted… map the extracted [fields] to a [corresponding] table [i.e. corresponding destination]”; Fujino, in paragraph 61, “In case the user does not ”).
	Claim 24 corresponds to claim 1, and is rejected under the same reasons set forth.
As per claim 25, the rejection of claim 24 is incorporated and the combination further teaches receiving the first data submission through the first instance of the first interface widget, receiving the second data submission through the second instance of the second interface widget, storing the first data submission at the first destination, and storing the second data submission at the default destination (e.g. Liu, in paragraphs 3, 5-6, 22 and 24-27, “Forms are used to collect data… The data captured in forms format needs to be stored in a computer database… an interactive and convenient system that can enable faster mapping of forms to databases… Fields are extracted from the fixed electronic document format by using the GUI that is used to specify the fields to be extracted… map the extracted [fields] to a [corresponding] table [i.e. corresponding destination]”; Fujino, in paragraph 61, “In case the user does not explicitly select a host apparatus in the operation of the destination selection menu, this default host apparatus is selected as the transmission destination”).  

Claims 8, 17, 26-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20160364398 A1) in view of Thomas et al. (US 20120117121 A1), Quine (US 20120290959 A1), Liu et al. (US 20050273573 A1), and Fujino et al. (US 20050141026 A1) and further in view of Crim (US 5920866 A).
As per claim 8, the rejection of claim 1 is incorporated, but the combination does not specifically teach displaying a list associated with the first instance of the first interface widget, wherein the list comprises a plurality of existing data sources; responsive to receiving a fifth user input selecting at least one of the plurality of existing data sources: configuring the first instance of the first interface widget for accepting a value from a set of values specified by the selected existing data source of the plurality of existing data sources.  However, Crim teaches displaying a list associated with a first instance of a first interface widget, wherein the list comprises a plurality of existing data sources and responsive to receiving a user input selecting at least one of the plurality of existing data sources: configuring the first instance of the first interface widget for accepting a value from a set of values specified by the selected existing data source of the plurality of existing data sources (e.g. in figures 5C, 5E, and 7B and column 5 lines 11-50, user input via list of data sources; in figures 2, 5F, and 6B showing result configuring instance of first interface widget).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Crim because one of ordinary skill in the art would have recognized the benefit of allowing automatic updating of widget instance(s) based on changes to a plurality of data sources.  

As per claim 26, the rejection of claim 24 is incorporated, but the combination does not specifically teach displaying a list associated with the first instance of the first interface widget, wherein the list comprises a plurality of existing data sources; responsive to not receiving any user input selecting any of the plurality of existing data sources: configuring the first instance of the first interface widget for accepting a value from a set of values specified by a default existing data source.  However, Crim teaches displaying a list associated with a first instance of a first interface widget, wherein the list comprises a plurality of existing data sources and configuring the first instance of the first interface widget for accepting a value from a set of values specified by a first existing data source (e.g. in column 7 lines 57-63 and column 8 lines 31-49, “selected the plaintiff's attorney field 308 [widget] for the new value list… select the particular field [data source] it wants in the value list” so that it is used as candidate values for “Plaintiff Attorney” field as shown in figures 5A and 5E-5F, and similarly for “Matter” field in figures 7B-7C, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Crim because one of ordinary skill in the art would have recognized the benefit of allowing the user to easily create values for a widget instance(s) and/or facilitating automatic updating of a widget instance(s) based on changes to a plurality of data sources (e.g. Crim, in column 5 lines 11-50).  Fujino teaches responsive at least to not receiving any user input selecting any entity of the operation of the…selection menu at step S-F6, one of [entities] may be selected beforehand as the [first existing entity] … In case the user does not explicitly select a [entity] in the operation of the…selection menu, this default [entity] is selected as the [first existing entity]”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data sources of the combination to include the teachings of Fujino because one of ordinary skill in the art would have recognized the benefit of quickly and easily allowing values to be assigned.  
As per claim 27, the rejection of claim 24 is incorporated, but the combination does not specifically teach displaying a list associated with the first instance of the first interface widget, wherein the list comprises a plurality of existing data sources; responsive to not receiving any user input selecting any of the plurality of existing data sources: configuring the first instance of the first interface widget for accepting a value from a default set of values.  However, Crim teaches displaying a list associated with a first instance of a first interface widget, wherein the list comprises a plurality of existing data sources and configuring the first instance of the first interface widget for accepting a value from a set of values specified by a first existing data source (e.g. in column 7 lines 57-63 and column 8 lines 31-49, “selected the plaintiff's attorney field 308 [widget] for the new value list… select the particular field [data source] it wants in the value list” so that it is used as candidate values for “Plaintiff Attorney” field as shown in figures 5A and 5E-5F, and similarly for “Matter” field in figures 7B-7C, etc.).  It would operation of the…selection menu at step S-F6, one of [entities] may be selected beforehand as the [first existing entity] … In case the user does not explicitly select a [entity] in the operation of the…selection menu, this default [entity] is selected as the [first existing entity]”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data sources (associated with a set of values) of the combination to include the teachings (default) of Fujino because one of ordinary skill in the art would have recognized the benefit of quickly and easily allowing values to be assigned.  
As per claim 28, the rejection of claim 24 is incorporated, but the combination does not specifically teach displaying a list associated with the second instance of the first interface widget, wherein the list comprises a plurality of existing data sources; responsive to not receiving any user input selecting any of the plurality of existing data sources: configuring the second instance of the first interface widget for accepting a value from a default set of values.  However, Crim teaches selected the plaintiff's attorney field 308 [widget] for the new value list… select the particular field [data source] it wants in the value list” so that it is used as candidate values for “Plaintiff Attorney” field as shown in figures 5A and 5E-5F, and similarly for “Matter” field in figures 7B-7C, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Crim because one of ordinary skill in the art would have recognized the benefit of allowing the user to easily create values for a widget instance(s) and/or facilitating automatic updating of a widget instance(s) based on changes to a plurality of data sources (e.g. Crim, in column 5 lines 11-50).  Fujino teaches responsive at least to not receiving any user input selecting any entity of the first plurality of entities: configuring use of a default entity as a first existing entity (e.g. in paragraph 61, “operation of the…selection menu at step S-F6, one of [entities] may be selected beforehand as the [first existing entity] … In case the user does not explicitly select a [entity] in the operation of the…selection menu, this default [entity] is selected as the [first existing entity]”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data sources (associated with a set of values) of the combination to include the teachings (default) of Fujino because 
Claim 34 is the system claim corresponding to media claim 27, and is rejected under the same reasons set forth.

Claims 22, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20160364398 A1) in view of Thomas et al. (US 20120117121 A1), Crim (US 5920866 A), and Battagin et al. (US 20050278307 A1).
As per independent claim 22, Nelson teaches one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors (e.g. in paragraphs 22-23), cause: concurrently displaying at least a widget-selection section and a design section on a graphical user interface (GUI) (e.g. in paragraphs 7 and 27, “website building tool 210 in order to create a web layout [including] Content region 600 provides space in which web content can be created… web content widgets (i.e. content items) that can be arranged within content region” and figure 6 items 605 and 600); displaying available interface widgets in the widget-selection section (e.g. in paragraph 27, “Widget region 605 contain predetermined web content widgets” and figure 6 item 605); displaying a template, in a first layout associated with a first set of dimensions, in the design section (e.g. in paragraph 26 and 43, “a first web content layout… layouts may be provided for serving based on…device size”); wherein the design section is configured to receive a first drag-and-drop user input to place a first interface widget, of the available interface widgets, at a first location in the template in the first layout (e.g. in paragraph 27, “drag-and-drop user interface”); responsive at least to receiving the first drag-and-drop user input to place the first interface widget, of the available interface widgets, at the first location in the template in the first layout (e.g. in paragraph 27, “widgets (i.e. content items) that can be arranged within content region 600, such as via a drag-and-drop user interface”): displaying a first instance of the first interface widget at the first location in the template in the first layout (e.g. in paragraphs 27 and 42, “a widget from widget selection region 605 is dragged-and-dropped into one of content editing areas 800, 900 or 1000”, and figure 8-10); responsive to a user request to display the template in a second layout associated with a second set of dimensions: displaying the template, in the second layout associated with the second set of dimensions, in the design section (e.g. in paragraph 27 and figures 8-10, “Desktop button 610 is selected, indicating that the desktop version of the web content is presently being viewed and edited within content region 600. Tablet button 615 enables a user to toggle to view and edit a tablet version of the current web content within content region 600, while Mobile button 620 can be selected to view and edit a mobile version of the current web content within content region 600”); wherein the design section is configured to receive a second drag-and-drop user input to place a second interface widget, of the available interface widgets, at a second location in the template in the second layout (e.g. in paragraphs 27 and 42, “a widget from widget selection region 605 is dragged-and-dropped into one of content editing areas 800, 900 or 1000”); rearranging, based on the second layout, a set of one or more instances of interface widgets displayed in the template in the first layout (e.g. in paragraphs 27-29, and figures 4A and 8-10 showing rearranging), wherein the set of instances of interface widgets comprises the first instance of the first interface widget and displaying the first instance of the first interface widget at a third location in the form template in the second layout (e.g. in figures 4A and 8-10 showing widget instance locations), but does not specifically teach the elements (e.g. section, template, widgets) being for designing of a particular form, i.e. form-design (it is noted, however, that figures 8-10 appear to likely contain components of a form) and displaying, concurrently with the widget-selection section and the form-design section, a customizable-widget-properties section including user interface elements configured to receive configurations for customizable widget properties for the first instance of the first interface widget; wherein the customizable widget properties comprise a data source specifying a candidate set of values to be accepted by the first instance of the first interface widget; identifying a particular memory location storing a candidate set of data sources, wherein the particular memory location is an address corresponding to at least one of: a particular electronic folder, a particular machine or server, or a particular disk sector of a machine; searching through the candidate set of data sources stored at the particular memory location to identify a first subset of the candidate set of data sources that are associated with a particular tag; wherein the first subset of the candidate set of data sources that are associated with the particular tag includes two or more databases, records, logs, tables, or lists; wherein a second subset of the candidate set of data sources are not associated with the particular tag; displaying a first list comprising the first subset of data sources associated with the particular tag, without displaying the second subset of data sources not associated with the particular tag; responsive to receiving a user selection of a first data source of the first subset of data sources from the first list: configuring the first instance of the first interface widget such that the candidate set of values to be accepted by the first instance of the first interface widget comprises a first set of values specified by the first data source.  However, Thomas teaches form-design for designing a particular form (e.g. in paragraphs 24-28 and 34-35, “receive input specifying a one-column layout, a two-column layout, or a layout having a user specified number of columns… layout can be configured to display one or more form objects… data fields in the list can be dragged and dropped in form area 404 of user interface 4”, and figures 4-5) and displaying, concurrently with a widget-selection section and a form-design section, a customizable-widget-properties section including user interface elements configured to receive configurations for customizable widget properties for a first instance of a first interface widget (e.g. in paragraphs 26-29, “attribute editing pane 412 to be displayed…configured to receive inputs editing an attribute (e.g., a name, a type, or a size) of the data field as specified in a database schema” and figure 4 showing sections 403, 404, and 412 displayed selected the plaintiff's attorney field 308 [widget] for the new value list… select the particular field [data source] it wants in the value list” so that it is used as candidate values for “Plaintiff Attorney” field as shown in figures 5A and 5E-5F, and similarly for “Matter” field in figures 7B-7C, etc.); identifying a particular memory location storing a candidate set of data sources (e.g. in column 8 lines 31-49, goes through system [including “current database [and] other databases”, i.e. memory location] to find “an appropriate database file containing the desired fields”); identify a first subset of the candidate set of data sources are associated with a particular tag (e.g. in column 8 lines 31-49 and figure 5C showing data sources associated with “Attorneys” tag/file to list respective fields), wherein the first subset of the candidate set of data sources that are associated with the particular tag includes two or more databases, records, logs, tables, or lists (e.g. in column 8 lines 31-49 and figure 5C showing data sources including Name, Firm, etc., i.e. at least two or more records, tables or lists); wherein a second subset of the candidate set of data sources are not associated with the particular tag (e.g. column 8 lines 31-49, i.e. not the “Attorneys” file and respective fields); displaying a first list an itemization of fields contained within attorneys database 404”), without displaying the second subset of data sources not associated with the particular tag (e.g. in figure 5C and column 8 lines 31-49, i.e. not the “Attorneys” file and respective fields, and thus is not displayed); responsive to receiving a user selection of a first data source of the first subset of data sources from the first list: configuring the first instance of the first interface widget such that the candidate set of values to be accepted by the first instance of the first interface widget comprises a first set of values specified by the first data source (e.g. column 8 lines 31-49 and column 9 lines 33-40, “select the particular field it wants in the value list… Once in browse mode 316, the user may select plaintiff's attorney field 308, and the created value list 513…will pop-up in the form of a list representing choices of attorneys that may be entered into the field”, i.e. used as candidate values for “Plaintiff Attorney” field as shown in figures 5A and 5E-5F, and similarly for “Matter” field in figures 7B-7C, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Crim because one of ordinary skill in the art would have recognized the benefit of allowing the user to easily create values for a widget instance(s) and/or facilitating automatic updating of a widget instance(s) based on changes to a plurality of data sources (e.g. Crim, in column 5 lines 11-50).  Battagin teaches identifying a particular memory location, wherein the particular memory location is an address corresponding to at least one of: a particular electronic folder, a particular a server computer operative to maintain a centrally managed repository of data connection definitions” and figure 1; note: uses at least “network address of…server computer” to connect to a server/information) and searching through a candidate set of data sources to identify a first subset of the candidate set of data sources that are associated with a particular tag (e.g. in paragraphs 8, 10-11, and 37, “one or more metadata properties describing the connection…include… searchable keywords… matching filter terms provided by the user”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Battagin because one of ordinary skill in the art would have recognized the benefit of allowing the user to easily find a data source of interest.  
As per claim 36, the rejection of claim 22 is incorporated and the combination further teaches wherein the particular memory location is the address corresponding to the particular machine or server (e.g. Battagin, in paragraph 8, “a server computer operative to maintain a centrally managed repository of data connection definitions” and figure 1; note: uses at least “network address of…server computer” to connect to a server/information)
As per claim 38, the rejection of claim 22 is incorporated and the combination further teaches displaying the particular form (e.g. Crim, in figures 5F and 7C showing a form); displaying the first instance of the first interface widget and a second instance of a second interface widget on the particular form (e.g. Crim, in ; responsive to determining that the first instance of the first interface widget is associated with the first data source: displaying a first limited set of selectable values for the first instance of the first interface widget, wherein the first limited set of selectable values is specified by the first data source (e.g. Crim, in column 8 lines 31-49 and column 9 lines 33-40, “select the particular field it wants in the value list… Once in browse mode 316, the user may select plaintiff's attorney field 308, and the created value list 513…will pop-up in the form of a list representing choices of attorneys that may be entered into the field”, i.e. used as candidate values for “Plaintiff Attorney” field as shown in figures 5A and 5E-5F); responsive to determining that the second instance of the second interface widget is not associated with any existing data source: displaying a default set of selectable values for the second instance of the second interface widget (e.g. Crim, in column 10 lines 34-41, “create a custom value list, the user may select radio button 531, and manually enter the values for the value list named Civil Matters 702… Once the custom value list has been created, the user may save that custom value list 704”, i.e. uses a previously-specified set as opposed to using a data source, i.e. default set).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20160364398 A1) in view of Thomas et al. (US 20120117121 A1), Crim (US .
As per claim 23, the rejection of claim 22 is incorporated, but Nelson does not specifically teach responsive at least to receiving a second drag-and-drop user input to place the first interface widget, of the available interface widgets, at a fourth location in the form template in the first layout: displaying a second instance of the first interface widget at the fourth location in the form template in the first layout (it is noted, however, this is strongly suggested by Nelson, e.g. in paragraph 27, “predetermined web content widgets (i.e. content items) that can be arranged within content region 600, such as via a drag-and-drop user interface” and figures 8-10 showing multiple instances of a button widget, multiple instances of what appears likely to be a field widget, and multiple instances of “text content blocks”); identifying the particular memory location storing the candidate set of data sources; determining that a third subset of the candidate set of data sources are associated with a second tag; displaying a second list comprising the third subset of data sources associated with the second tag, without displaying data sources not associated with the second tag; responsive to receiving a user selection of a second data source of the third subset of data sources from the second list: configuring the second instance of the first interface widget such that a second candidate set of values to be accepted by the second instance of the first interface widget comprises a second set of values specified by the second data source.  However, Quine teaches responsive at least to receiving a second drag-and-drop user input to additionally-instantiated compound widget 2304 illustrates an example of dragging and dropping the newly created first-class compound widget 2300 to create a second instance of the "Search Sports Scores" compound widget” and figure 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Quine because one of ordinary skill in the art would have recognized the benefit of allowing the user to easily create multiple widgets of the same type.  Crim teaches identifying the particular memory location storing the candidate set of data sources (e.g. in column 8 lines 31-49, goes through system [including “current database [and] other databases”, i.e. memory location] to find “an appropriate database file containing the desired fields”); determining that a third subset of the candidate set of data sources are associated with a second tag (e.g. in column 8 lines 31-49 and figure 5C, e.g. selecting a tag/file other than the “Attorneys” tag/file to list respective fields); displaying a second list comprising the third subset of data sources associated with the second tag, without displaying data sources not associated with the second tag (e.g. in column 8 lines 31-49, “an itemization of fields contained within [the other] database 404”; i.e. would not display data sources associated with the “Attorneys” tag/file); responsive to receiving a user selection of a second data source of the third subset of data sources from the second list: configuring a second instance of select the particular field it wants in the value list… Once in browse mode 316, the user may select [the other] field 308, and the created value list 513…will pop-up in the form of a list representing choices…that may be entered into the field”, note: this can be used for the “Matter” field in figures 7B-7C, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Crim because one of ordinary skill in the art would have recognized the benefit of allowing the user to easily create values for a widget instance and/or facilitating automatic updating of widget instance(s) based on changes to a plurality of data sources (e.g. Crim, in column 5 lines 11-50).  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20160364398 A1) in view of Thomas et al. (US 20120117121 A1), Quine (US 20120290959 A1), Liu et al. (US 20050273573 A1), and Fujino et al. (US 20050141026 A1) as applied above, and further in view of Walker et al. (US 20060242302 A1).
As per claim 29, the rejection of claim 24 is incorporated, but the combination does not specifically teach displaying a button indicating use of the default destination; wherein configuring the second instance of the first interface widget to store the second data submission at the default destination is further responsive to a fourth user input selecting the button.  However, the combination teaches a default destination and configuring the second instance of the first interface widget to store the second data submission at the default destination (e.g. Liu, in paragraphs 3, 5-6, 22 and 24-27, “Forms are used to collect data… The data captured in forms format needs to be stored in a computer database… an interactive and convenient system that can enable faster mapping of forms to databases… Fields are extracted from the fixed electronic document format by using the GUI that is used to specify the fields to be extracted… map the extracted [fields] to a [corresponding] table [i.e. corresponding destination]”; Fujino, in paragraph 61, “In case the user does not explicitly select a host apparatus in the operation of the destination selection menu, this default host apparatus is selected as the transmission destination”) and Walker teaches displaying a button indicating use of a default entity, wherein configuring is further responsive to a user input selecting the button (e.g. in paragraphs 41 and 95, “a default selection… tap the Default button 1104; the selected default menu item will be marked with an asterisk”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Walker because one of ordinary skill in the art would have recognized the benefit of allowing a user to proactively select a default setting.  

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20160364398 A1) in view of Thomas et al. (US 20120117121 A1), Quine (US 20120290959 A1), Liu et al. (US 20050273573 A1), and Fujino et al. (US 20050141026 A1) as applied above, and further in view of Battagin et al. (US 20050278307 A1).
As per claim 30, the rejection of claim 24 is incorporated and the combination further teaches identifying a particular memory location storing a candidate set of destinations (e.g. Liu, in paragraph 27, “allows user to map a field from the table 44 to any of the available tables”; note: in order to access any information, the corresponding memory location for the information must be accessed), but does not specifically teach determining that a first subset of the candidate set of destinations are associated with a particular tag, wherein a second subset of the candidate set of destinations are not associated with the particular tag; wherein the first subset of the candidate set of destinations that are associated with the particular tag includes two or more databases, records, logs, tables, or lists; wherein the first plurality of destinations comprises the first subset of the candidate set of destinations associated with the particular tag, and does not comprise the second subset of the candidate set of destinations not associated with the particular tag.  However, Battagin teaches determining that a first subset of a candidate set of entities are associated with a particular tag, wherein a second subset of the candidate set of entities are not associated with the particular tag, wherein the first plurality of entities comprises the first subset of the candidate set of entities associated with the particular tag, and does not comprise the second subset of the candidate set of one or more metadata properties describing the connection…include… searchable keywords… matching filter terms provided by the user… display to a user the list of available [entities]”, i.e. distinguishes subset associated from subset not associated with particular tag; note also “update, insert”, update and insert functions can be applied to data sources, i.e. these sources are also destinations), wherein the first subset of the candidate set of destinations that are associated with the particular tag includes two or more databases, records, logs, tables, or lists (e.g. in paragraphs 8, 10-11, 37, and 39, “searchable keywords… matching filter terms provided by the user… display to a user the list of available [entities]”, note that the entities include data sources, i.e. two or more databases, records, logs, tables, or lists; these sources are also destinations as noted above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Battagin because one of ordinary skill in the art would have recognized the benefit of allowing the user to easily find information of interest.  
As per claim 31, the rejection of claim 30 is incorporated and the combination further teaches wherein determining that the first subset of the candidate set of destinations are associated with the particular tag comprises: searching through the particular memory location to identify the first subset of the candidate set of destinations as being associated with the particular tag (e.g. Battagin, in paragraphs 8, 10-11, 37, and 39, “one or more metadata properties [entities]”).
As per claim 32, the rejection of claim 31 is incorporated and the combination further teaches wherein the particular memory location is an address corresponding to at least one of: a particular electronic folder, a particular machine or server, or a particular disk sector of a machine (e.g. Battagin, in paragraph 8, “a server computer operative to maintain a centrally managed repository of data connection definitions” and figure 1; note: uses at least “network address of…server computer” to connect to a server/information).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20160364398 A1) in view of Thomas et al. (US 20120117121 A1), Crim (US 5920866 A), and Battagin et al. (US 20050278307 A1), and further in view of Honsowetz (US 20130073939 A1).
As per claim 35, the rejection of claim 22 is incorporated, but the combination does not specifically teach wherein the particular memory location is the address corresponding to the particular electronic folder.  However, Honsowetz teaches an address corresponding to a particular electronic folder (e.g. in paragraph 43, “a path to a folder location…on a computing device”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Honsowetz .  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20160364398 A1) in view of Thomas et al. (US 20120117121 A1), Crim (US 5920866 A), and Battagin et al. (US 20050278307 A1), and further in view of Bushman (US 8832027 B1).
As per claim 37, the rejection of claim 22 is incorporated, but the combination does not specifically teach wherein the particular memory location is the address corresponding to the particular disk sector of the machine.  However, Bushman teaches an address corresponding to a particular disk sector of a machine (e.g. in column 7 lines 40-51, “file system driver 214 passes these access requests on to the logical volume driver 216 to determine what disk(s), and what sector(s) on the disk(s), should be accessed to perform the access requests… disk sector location”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Bushman because one of ordinary skill in the art would have recognized the benefit of incorporating other well-known addresses to access information, amounting to a simple substitution that yields predictable results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Yuknewicz et al. (US 20050172264 A1) teaches data sources associated with widgets (e.g. in figures 8-9 and 13-14).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        03/08/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176